The Court.

(Goldsborough, Ch. J. Chase, J. and Duvall, J.)
The land being attached, and on that attachment a condemnation, after which a liberate issued, by virtue of which the land was delivered to George Plater, and he was put in possession, the legal title was thereby vested in him to so much of Bradford's Rest. *437Whether the land for which this ejectment is brought, is a part of the lands so condemned, is a fact for the jury to decide.
As to the will of George Plater, he possessed only a part of Bradford's Rest, and the will is good to devise his estate in that part.